Citation Nr: 0626725	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 
2004, for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for PTSD.

3.  Whether there was clear and unmistakable error in prior 
rating decisions which denied entitlement to service 
connection for PTSD.  


REPRESENTATION

Appellant represented by:	Vaughn R. Simms, Agent




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that previous rating decisions denying 
entitlement to service connection for PTSD were not clearly 
and unmistakably erroneous; and a January 2005 rating 
decision from the Jackson RO which granted entitlement to a 
100 percent evaluation for PTSD effective from July 26, 2004, 
and determined that the assigned evaluation was not 
considered permanent.

The issue of entitlement to a permanent and total rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, 
the veteran's VA examination on September 19, 2001, shows 
that the veteran's PTSD rendered him 100 percent disabled for 
VA rating purposes.

2.  The evidence submitted by the appellant in support of his 
claim of CUE was reviewed by the RO in its October 1981 and 
November 1988 rating decisions. 

3.  Based on the evidence of record and the law as then in 
effect, the October 1981 RO decision was not undebatably 
erroneous in denying service connection for post traumatic 
stress neurosis.  

4.  Based on the evidence of record and the law as then in 
effect, the November 1988 RO decision was not undebatably 
erroneous in finding that no new and material evidence had 
been received to reopen the October 1981 final decision nor 
was there CUE in the October 1981 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 19, 2001, 
for a 100 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
4.130, Diagnostic Code 9411 (2005); Fenderson v. West, 12 
Vet. App. 119 (1999).

2.  There was no CUE in the October 1981 RO decision that 
denied entitlement to service connection for post traumatic 
stress neurosis.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2005).   

3.  There was no CUE in the November 1988 RO decision that 
found no new and material evidence had been received to 
reopen the claim for PTSD and that there was no CUE in the 
October 1981 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, October 
2002, November 2004; rating decisions in January 2001, 
December 2002, and January 2005; and a statement of the case 
in September 2002 and June 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication 
in the June 2004 statement of the case and June 2005 
supplemental statement of the case. 

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
The appellant wrote in June 2005 that he had no evidence to 
submit, he was not interested in any hearing, and requested 
that his claim be forwarded to the Board.  The veteran 
submitted additional evidence directly to the Board, with a 
waiver of consideration of the evidence by the RO, which was 
received in August 2006.  However, this evidence, which 
consisted entirely of duplicate copies of evidence already in 
the claims file, was received more than 90 days after the 
claim was certified to the Board in June 2005 without good 
cause for the delay shown and is not accepted for review.  
38 C.F.R. § 20.1304.   VA has also obtained a medical 
examination in relation to this claim.  The Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


I.  Entitlement to an effective date earlier than July 26, 
2004 for
the assignment of a 100 percent disability evaluation for 
PTSD

In a rating decision in January 2005, the RO assigned a 100 
percent rating for PTSD effective from July 26, 2004, which 
the RO considered to be the date of receipt of the claim.  
The rating was based on review of a VA examination in 
December 2004.  In a statement of the case issued in June 
2005, the RO determined that a statement from the veteran 
received on November 21, 2002, was not a timely appeal to a 
prior decision but, rather, a claim for an increased rating.  
After consideration of VA outpatient treatment reports from 
VAMC Jackson that show the veteran had been seen for regular 
scheduled appointments during the period from January 2003 to 
May 2004, the RO determined that a grant in excess of 50 
percent effective November 21, 2002, the date of receipt of 
the claim for an increased rating, was not warranted or, in 
essence, that a 100 percent rating prior to July 26, 2004, 
was not warranted.  

Our review finds that in a January 2001 rating decision, the 
RO granted entitlement to service connection for PTSD and 
assigned a 50 percent rating effective from September 1995.  
The veteran disagreed with the rating assigned and initiated 
an appeal.  After issuance of a statement of the case on 
September 16, 2002, the veteran submitted a statement 
received on November 21, 2002, wherein he requested a 100 
percent evaluation.  The RO did not consider this statement 
as a timely appeal, but rather a new claim for an increased 
rating.

The Board, however, finds that the statement in lieu of a 
Form 9 was timely filed as an appeal to the January 2001 
rating decision.  There was no postmark, and in such a case 
the postmark date is presumed to be five days prior to the 
date of receipt of the document, which would make the 
postmark date within 60 days of the date the statement of the 
case was mailed.  38 C.F.R. § 20.305. 

Accordingly, the issue involves an initial rating assignment.  
In such a case, The United States Court of Appeals for 
Veterans Claims (Court) has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the effective 
date of a rating cannot be earlier than the date of service 
connection, which in this case, is September 11, 1995.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time. 

A discharge summary for a period of hospitalization from May 
1995 to June 1995 included diagnoses of polysubstance abuse 
with dependence, rule out depression and rule out post 
traumatic stress syndrome.  A GAF score of 40 was assigned.  
He was paranoid and delusional but during hospitalization he 
responded favorably to treatment with antidepressant and his 
mood improved markedly.  At discharge, he was stable, mood 
was almost euthymic and affect was appropriate.  At both 
admission and discharge the veteran denied any auditory or 
visual hallucinations, and no delusions were elicited at 
discharge.  

At a VA examination for mental disorders in October 1995, the 
veteran was appropriately, adequately groomed and "exhibited 
no usual motor activity".  There were no flight of ideas 
(FOI), looseness of association (LOA) or speech impairment.  
His mood was anxious and depressed as was affect.  He denied 
hallucinations and expressed no clearly identifiable 
delusions.  He denied homicidal/suicidal thoughts and was 
precisely oriented to person, place, situation and time.  His 
remote, recent and immediate recall was good.  His judgment 
to avoid common danger was good.  His abstracting ability was 
adequate and insight was good.  The diagnoses were PTSD, 
alcohol abuse and cannabis abuse.  

At a RO personal hearing in January 1997, the veteran 
testified that he could not handle working as he could not 
stand to be around people.  

At a VA examination for PTSD in February 1997, the veteran 
complained of nightmares three or four times a week.  He 
could not stand crowds and did not go shopping.  He thought 
about the war every day and avoided watching Oriental people 
on television and watching war movies.  He had stopped 
hunting because it was a reminder of the war.  He avoided 
crowds.  He lived with his girlfriend.  He was appropriately 
dressed, and adequately groomed and exhibited no unusual 
motor activity.  Speech was mildly pressured.  There was no 
flight of ideas or looseness of associations.  His mood was 
anxious and depressed as was his affect.  He denied 
hallucinations, expressed no identifiable delusions, denied 
homicidal or suicidal thoughts, and was precisely oriented to 
person, place, situation and time.  His remote, recent and 
immediate recall was good.  His judgment to avoid common 
danger was good.  His abstracting ability was good and his 
insight was fair.  He satisfied the criteria for a diagnosis 
of PTSD as well as alcohol and cannabis abuse.   

VA outpatient treatment records show that in December 1998 
the veteran was seen by Treatment Recovery Program for case 
management where he was known but had not been active for the 
prior three years.  He complained of chronic pain in his neck 
and back as well as nightmares and thoughts about events 
during combat in Vietnam.  He denied having any suicidal or 
homicidal thoughts.  He reported using alcohol and marijuana 
to get relief.  He was requesting pain medication.  

He was subsequently seen for medication follow-up on a 
scheduled basis.   During these medication outpatient 
treatment visits monthly and then every two or three months, 
his medications were discussed and adjusted as needed.  

At visits from December 1998 through December 1999 he was 
groomed, alert, oriented times four and stable.  He related 
having nightmares of Vietnam about two to three times a week 
and sleep impairment.  He expressed that he had paranoia, 
described being hypervigilant, and reported having 
depression, no energy, and no interest in doing anything or 
going anywhere.  He expressed not liking crowds, because he 
felt closed in and became anxious.  At times he admitted to 
having suicidal thoughts but usually denied having any or any 
plan at the time of the medication review and consistently 
denied having homicidal thoughts.  His mood and affect varied 
but he did not have FOI or LOA.  He did not have deficits in 
his thought or judgment processes.  He usually denied having 
hallucinations and he was not observed to have 
hallucinations; however, at a visit in July 1999 he stated 
that he had some hallucinations but no increase.  His insight 
and judgment were good.  The assessments were PTSD symptoms, 
depression, and anxiety; PTSD; dysthymia; and anxiety NOS. 

After several months the veteran reported improvement with 
medication and that he felt less anxious.  The nightmares had 
lessened and his sleep had improved.  At these visits he also 
complained of chronic pain in his neck and back and in March 
1999, he continued to experience depression because of his 
chronic back and neck pain.  The assessment was depression 
secondary to chronic pain and physical illness; and PTSD 
symptoms.  Although he was seen the following day on an 
unscheduled visit to help him calm down, this was related to 
having been refused any pain medication by the Neurosurgery 
clinic.  The assessment was depression, secondary to chronic 
pain, and anxiety.  He had an increase of symptoms in June 
1999 after being out of his medications for two weeks.  He 
reported most of the medication was effective when taken as 
prescribed.  He attributed his depression not only to war 
related memories but also to his chronic pain.  In July 1999 
he reported having sleep apnea but had not yet been fitted 
for a CPAP machine.  

At a VA mental disorders examination in January 2000 the 
veteran presented as an appropriately dressed adequately 
groomed male who exhibited no unusual motor activity.  His 
speech was spontaneous, fluent.  There was no flight of ideas 
or looseness of associations.  His mood was somewhat anxious 
as was affect.  He denied hallucinations, expressed no 
identifiable delusions, denied homicidal/suicidal thoughts, 
and was precisely oriented to person, place, and situation 
but gave the wrong date.  His remote, recent and immediate 
recall was good.  His judgment to avoid common danger was 
adequate.  His abstracting ability was adequate and his 
insight was fair.  The diagnoses were PTSD, cannabis abuse 
and alcohol abuse in sustained full remission.  A GAF score 
at that time was 50.  

At a VA PTSD examination in January 2000 the examiner 
observed that the veteran was well groomed with a polite and 
cooperative interpersonal manner.  His affect was mildly 
agitated and hypervigilant.  He appeared to read and work 
without difficulty during the testing session and he took no 
breaks during testing.  The veteran reported having multiple 
physical complaints and that his biggest problem was sleep 
for which he took medication.  His symptoms included 
nightmares, intrusive thoughts, inability to tolerate crowds, 
and symptoms of depression and anxiety.  He last worked at a 
full time position in 1979, and at a part time position in 
1993.  He had an extensive history of alcohol and drug use, 
for which he received inpatient chemical dependency treatment 
in 1995.  

The examiner stated that the test results failed to provide 
clear support of a diagnosis of PTSD, primarily due to the 
invalid nature of one of the tests.  According to the 
veteran's self-report, he continued to abuse alcohol and/or 
drugs, continued to have significant suicidal thoughts, and 
reported some bizarre symptoms.  The examiner commented that 
several significant symptoms of PTSD reported by the veteran 
were difficult to distinguish from symptoms resulting from 
his significant depression and continuing substance abuse.  
The examiner noted that the testing data should be combined 
with the data obtained from psychiatric interview in forming 
the final diagnostic impression.

The veteran continued with his regularly scheduled medication 
follow-up appointments.  During the period from February 2000 
to April 2001 the symptoms and assessments were essentially 
the same as described above.  Although in July 2000, he 
reported increasing paranoia and anxiety and if things did 
not improve he might have to come into the hospital, he was 
described as alert, oriented times four and stable with a 
mildly depressed mood.  The assessment was anxiety NOS.  
Subsequent records do not show that he was hospitalized at 
that time.  

In August 2000 the veteran stated that hallucinations were 
still there, mainly sounds he heard and could not explain the 
origin.  In September 2000 he reported an increase in hearing 
things but the examiner noted there was no evidence of 
hallucinations.  Moreover, he was described as alert, 
oriented times four and stable.  

At a personal hearing in September 2000 at the RO, the 
veteran testified as to his symptoms and the effect on his 
daily life and activities.  A reply from a Vet Center in 
September 2000 indicated that the veteran had only been seen 
two times in 1997 and no clinical issues had been addressed, 
only benefit issues.  

In January 2001 the veteran declined participation in a group 
secondary to assisting his elderly father and keeping his 
grandchildren. 
In February 2001 the veteran was seen for a functional work 
capacity evaluation.  He reported that he had not worked as a 
nursing assistant since 1979 when he injured his back.  He 
worked from 1991 to 1993 in a VA pharmacy but said that his 
back forced him to leave in 1993.  The evaluation report 
indicated that during testing the veteran demonstrated 
inconsistency of effort and he did not meet the physical job 
requirements for a nursing assistant.  Based on his 
performance, however, he should be able to perform either 
light duty or sedentary work with the ability to shift 
position due to his back disorder.  It was noted that a work 
hardening program was an excellent method of conditioning to 
return to work.  

Afterwards at a job evaluation screening, the veteran felt 
that his back prevented him from sitting or standing for more 
than 15-20 minutes at a time and he also had hemorrhoids that 
kept him from sitting for long periods of time.  He also had 
headaches and bad nerves.  He stated that his nerves were too 
bad to do sedentary work or go to school to be retrained.  He 
would have difficulty walking to and from classes and when he 
sits for any period of time, his legs get numb and his hands 
get numb and/or tingle.  He did not feel that he would 
benefit from vocational rehabilitation.

At a scheduled appointment in February 2001 he was upset 
regarding the report.  He described continued back pain and 
inability to work because of the pain.    

In May 2001 he reported an increase in nightmares and 
decreased sleep and that anniversary time for him was 
approaching.  He watched television and rarely went anywhere.  
In July 2001, the veteran appeared somewhat anxious and had 
poor sleep with nightmares almost nightly.  He had increased 
stress at home with a recent auto wreck by daughter.  In 
August 2001, the veteran stated that he was not doing well, 
slept only about 3 hours a night with an hour long nap during 
the day and rarely went anywhere.  The veteran was alert, 
oriented times four and verbal.   He got no pleasure out of 
life and felt depressed all the time.  He denied suicidal or 
homicidal ideation.  Things at home were okay and everything 
was back to normal.  He could not identify any new stressors 
or problems.  He did not feel that the 50 percent rating 
assigned for PTSD was enough. 
At a VA PTSD examination in September 2001 the veteran 
reported that he stayed mostly in his room, sometimes he read 
and watched television.  He did not like being around people.  
He was living with his wife, a teen-age daughter and two 
granddaughters.  He was adequately dressed and properly 
groomed.  He was tearful and cried softly throughout the 
length of the interview.  He was ill at ease, with his legs 
shaking constantly and his arms in motion.  His speech was 
loud and slightly rapid.  His attitude toward the examiner 
was guarded.  His mood had been significantly depressed of 
late.  His affect was restricted, depressed, shallow, and 
labile.  He was full of anger, fearful, and anxious, with a 
sense of frustration apparent throughout his one hour 
session.  He was tearful and he also harbored suicidal 
thoughts.  His emotional expression was appropriate to 
thought content.  There were no auditory hallucinations 
evident on this examination.  There was a paranoid flavoring 
to his comments.  His thought processes did not reveal flight 
of ideas or rapid thinking.  Thought content did reveal an 
intensification of agoraphobic symptoms.  There were no 
disturbances in abstract thinking.  His verbal productions 
tended to be scatological.  Orientation as to person, place 
and time was within normal limits.  His memory was intact.  
Insight was not developed.  Judgment was not considered 
sound.  The impressions were PTSD, chronic; cannabis 
dependence; alcohol abuse, in sustained remission; and 
cocaine abuse, in sustained remission.  The GAF score was 35 
with the highest in the past three years at 64.  The examiner 
recommended that the veteran be hospitalized.  

In October 2001, his affect was anxious, he was alert, 
oriented times four, verbal, and had poor eye contact.  He 
stood during the entire session having stated that he could 
not sit down due to pain in his back.  He reported almost 
nightly nightmares which were combat related.  He reported 
increased irritability.  He did not go anywhere but sat at 
home all day watching television.  He admitted to suicidal 
ideation at times but had no plan.  

In November 2001, he was alert, oriented times four, verbal, 
with good eye contact and blunted affect which was normal for 
him.  He was resting better with the addition of a new 
medication and his nightmares were less frequent and less 
intense.  He felt that he was improved overall.  Things were 
stable at home.  His brother was visiting from out of town 
and he was excited about this.  He had no suicidal or 
homicidal ideations.  He became upset when speaking of the 
status of his claim.  No other needs or concerns were 
expressed.  He was currently stable.  

In January 2002, he was alert, oriented times four, verbal, 
with good eye contact and affect anxious and angry.  He 
strained his back while assisting his father and was having 
acute pain.  He was sleeping poorly most nights but generally 
able to nap during the day.  He felt his mood had improved 
slightly.  He denied having suicidal or homicidal ideations.  
He was stable but having intense back pain.  

In March 2002, he was alert, oriented times four, verbal, 
with good eye contact and affect blunted and mood depressed.  
He was angry with the RO about his claim.  He still awakened 
several times during the night.  He denied having suicidal or 
homicidal ideations.  No other concerns or needs were 
expressed.  His mood was stable but angry with RO which was 
interfering with sleep.  

In June 2002, he presented to an Urgent Care Unit with a 
complaint of depression and suicidal ideations and was 
admitted for evaluation and treatment.  He reported that he 
had been off his medications for several weeks prior to his 
admission and became extremely depressed and then self-
medicated himself with alcohol on the day prior to his 
admission.  He reported recently having had increased 
auditory hallucinations and also flashbacks.  He had 
difficulty sleeping and had recurring nightmares about his 
Vietnam tour.  On examination, he was alert, oriented and 
cooperative.  His mood was somewhat depressed and he became 
tearful during the interview.  He admitted to recent auditory 
hallucinations and flashbacks in regard to his Vietnam tour; 
however he denied hallucinations or delusions at the time of 
the interview.  He admitted to recent suicidal ideations, but 
denied current suicidal and homicidal ideations.  His speech 
was coherent without loosening of associations or flight of 
ideas.  The impression was PTSD by history.  A GAF score of 
30 was assigned. 

The discharge summary noted that the veteran was hospitalized 
in June 2002 for increased difficulties and trying to cope 
with his PTSD symptoms.  He continued to have difficulties 
with nightmares, intrusive thoughts and hyperarousal.  Prior 
to being admitted he drank some alcohol and was intoxicated 
when he arrived at the emergency room.  During his hospital 
stay, he was placed on observation and detoxified which went 
smoothly.  His mood remained depressed and irritable.  He 
continued to have difficulties with nightmares and numerous 
awakenings even with treatment for sleep apnea.  His mood 
remained irritable.  With a change in medication dosage, he 
gradually improved.  Stressors at his home were discussed.  
His mood gradually increased, although his symptoms of 
nightmares of Vietnam experiences continued throughout his 
hospital stay.  His GAF score was 40 and the highest in the 
previous year was 40.  The diagnoses were PTSD with 
depressive features and alcohol intoxication.  

A final hospital progress note by the medical director 
indicated that the veteran was followed for PTSD.  He had a 
relapse of alcohol abuse and was admitted for stabilization.  
He continued to have nightmares and insomnia, but 
detoxification went smoothly and mood improved.  At time of 
discharge there were no homicidal or suicidal thoughts.  

During the period from July 2002 to October 2004, when seen 
at his scheduled appointments, he was alert, oriented times 
four, verbal, depressed or blunted affect.  He still had 
problems with nightmares which increased at times and sleep 
impairment.  He continued to have physical problems.  He 
denied having suicidal or homicidal ideations.  His main 
focus of concern remained the status of his claim.  He 
declined group therapy.  His mood was stable.  He did not 
indicate a need for inpatient care.  In August 2003, by phone 
the veteran reported that he was doing fairly well with no 
specific problems or complaints voiced.  

In February 2004, he acknowledged substance use to control 
his anxiety and pain.  The impression was PTSD and marijuana 
abuse.  The examiner commented that the veteran remained 
depressed and had many somatic complaints.  

At a VA examination in December 2004, the veteran reported 
that he continued to have combat-related nightmares several 
times each week.  He slept erratically and was often up in 
the middle of the night.  He remained very isolative and his 
wife confirmed that he spent most of his time in his bedroom 
alone.  He remained hypervigilant, anxious and depressed.  He 
avoided news programs on television because of war scenes.  
His wife reported that in the past two years the veteran had 
stopped accompanying her to church or to the grocery store 
and never came out to the kitchen to cook as he had in the 
past.  The veteran stated that he did not like to go to 
church because of the crowd.  He continued to express 
feelings of sadness and depression.  He denied any active 
suicidal thoughts.  He felt disappointed with his life, and 
did not believe he had any future, and was not able to 
describe any pleasurable activities.  He had a long past 
history of substance abuse and continued to use.  He lived 
with his wife and had a close friend who came to visit 
whenever he was in town.  He seldom left his house.  

On examination, he was anxious during the interview, moving 
his left leg up and down rapidly.  He became tearful when 
discussing his Vietnam experiences.  His affect was clearly 
dysphoric.  He denied any active suicidal or violent 
thoughts, though he had continued to have chronic passive 
suicidal ideation.  He continued to endorse some feelings of 
paranoia and ideas of reference, but there was no evidence of 
other delusions or illogical thought processes.  Overall, his 
judgment appeared mildly impaired, though he was able to 
avoid common danger.  His insight was poor.  His remote 
memory seemed intact and recent memory was mildly impaired.  
The impression was PTSD, chronic; marijuana dependence; 
alcohol abuse, partial sustained remission; and history of 
polysubstance abuse, sustained remission.  The GAF score was 
40 and the highest for the past year was 40.  

The VA examiner commented that the veteran presented with a 
complex of symptoms which encompass the diagnosis of PTSD, 
and he continued to meet the criteria for this condition.  He 
was significantly depressed with some paranoid features which 
the examiner believed to be basically intrinsic to the PTSD.  
The examiner commented that chronic marijuana usage was 
reported to produce some paranoia but so could the PTSD 
symptoms and it was not possible to determine a definite 
etiology for this symptom in one who was still using 
marijuana.  The examiner noted that the veteran had been 
using multiple substances in addition to alcohol and over the 
years continued to use marijuana.  He opined that to some 
extent, this may have been self-medication phenomena, though 
it certainly could not be implied that all his substance 
abuse was for this purpose.  

The examiner noted that he had assigned only a single GAF.  
His review of historical data indicated that his primary care 
manager had given him four ratings in the past year, all 
between 40 and 45.  The veteran's condition was such that it 
was not possible to separate out a single level of impairment 
from PTSD alone.  The veteran was not employable.  

In March 2005 he complained of pain, sleep impairment and 
nightmares.  He denied suicidal or homicidal ideations, 
denied mania and denied psychotic symptoms.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
The VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991). 

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  The retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  The veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

As the veteran's initial claim on which service connection 
for PTSD was granted and the ratings then assigned was 
received prior to the change of regulations governing the 
evaluation of mental disorders, the Board must consider both 
the prior and amended rating criteria for a 100 percent 
evaluation.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in effect prior to November 7, 1996, provided 
that a 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  The amended regulations provide that a 
100 percent schedular rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet.  
App. 436 (2002) 

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2005).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). GAF 
scores in the range of 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score in the range of 31 to 40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work.)  A 
GAF in the range of 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends). DSM 
III-R (1987); DSM IV.

The Board finds the evidence to be in relative equipoise as 
to whether the veteran's PTSD warrants the assignment of a 
100 percent evaluation earlier than July 26, 2004, under 
Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

Essentially, in this case, the evidence of record 
substantiates the extent of mental impairment necessary to 
warrant a 100 percent evaluation earlier than July 26, 2004.  
At a VA examination on September 19, 2001, the veteran's 
mental disorder affected his abilities to function both in an 
occupation and socially, with such deficiencies as 
depression, anxiety, flashbacks, nightmares, hypervigilance, 
irritability, and sleep impairment.  He isolated himself 
except for contacts with his immediate family and his thought 
content revealed an intensification of agoraphobic symptoms.  
He presented persistent danger of hurting himself, his 
comments reflected paranoia, and his judgment was not 
considered sound.  (The Board notes that a December 2004 
examiner felt that the veteran's paranoid features were 
basically intrinsic to PTSD.)  The GAF score was 35 and 
hospitalization was recommended.  Although the veteran was 
not hospitalized at that time, and subsequent outpatient 
treatment notes show that he was stable, he then was 
hospitalized in June 2002.  Although he denied hallucinations 
or flashbacks at the time of the admission interview, he 
admitted to recent auditory hallucinations and flashbacks of 
Vietnam and recent suicidal ideations.  During this 
hospitalization, he continued to have sleep impairment due to 
nightmares and awakenings.  His GAF score at admission was 30 
and at discharge from the hospital was 40, with the highest 
in the previous year of 40.  Thus, as supported by the 
evidence of record, the veteran's symptoms of PTSD more 
nearly approximate the level of impairment associated with a 
100 percent evaluation as of September 19, 2001, the date of 
a VA examination, under either the old or amended 
regulations.  Therefore, in light of the evidence as noted 
above, the Board concludes that the veteran's PTSD is 
productive of impairment warranting a higher evaluation of 
100 percent effective from September 19, 2001. 

However, the veteran's disability picture due to his service-
connected PTSD as shown by the evidence of record does not 
appear to more nearly approximate the criteria required for a 
100 percent rating under DC 9411 prior to September 19, 2001.  
See 38 C.F.R. § 4.7.  The evidence does not demonstrate that 
the service-connected PTSD is by itself productive of total 
occupational and social impairment.  At discharge from the 
hospital in 1995, a GAF score of 40 was assigned, however, it 
is not clear that this was due to PTSD as the veteran had 
been hospitalized for chemical dependency and the discharge 
diagnoses included rule out post traumatic stress syndrome.  
At a VA examination in January 2000, a GAF score of 50 was 
assigned which is the highest score in the range for serious; 
however, the clinical findings found the veteran oriented to 
person, place and situation but not to the date; he denied 
hallucinations, homicidal or suicidal thoughts and expressed 
no identifiable delusions.  His memory was good, abstracting 
ability was adequate, judgment was adequate and insight was 
fair.  In February 2001, he was being evaluated for job 
training and the evaluation report makes no mention of 
limitations due to PTSD.  Although there is some indication 
at the May, July and August 2001 visits his nightmares had 
increased to nightly, there was also the added stress of an 
automobile wreck involving his daughter and an anniversary 
period approaching.  Although the veteran complained of 
increased symptoms, he was described as alert, oriented times 
four; verbal; and he denied suicidal or homicidal ideation.

Under the prior regulations, the evidence does not show that 
the veteran was in virtual isolation in the community; or 
that he had totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or that he was demonstrably unable to obtain or 
retain employment.  In this respect, under the amended 
regulations, for the period from November 7, 1996, the 
veteran had not demonstrated gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Equivalent symptoms for a 100 
percent evaluation earlier than September 19, 2001, have not 
been shown.   

II. Clear and unmistakable error in prior rating decisions 
which denied entitlement to service connection for PTSD.

The veteran contends that there was clear and unmistakable 
error in prior rating decisions which denied entitlement to 
service connection for PTSD.  He claims that at a C&P 
evaluation in August 1981 he received a diagnosis of delayed 
Vietnam stress syndrome which is the same condition as his 
PTSD as well as severe chronic anxiety neurosis with 
explosive outbursts, and depression with dissociative 
episodes.  He claims that a VA memorandum in January 1989 
also referred to "delayed Vietnam stress syndrome".  He 
also submitted the report of a VA examiner in September 2001 
who commented that the C&P examination in August 1981 had a 
diagnosis of delayed Vietnam stress syndrome and as DMS-III 
had only come out in 1980, it took psychiatrists a while to 
adjust to it and to start diagnosing veterans with PTSD.    

VA rating decisions which are not timely appealed are 
considered final and binding.  Final RO decisions are 
accepted as correct in the absence of CUE.  Where CUE is 
found in a prior RO decision, such decision will be reversed 
or revised and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to  
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that "grave procedural error" does not render a  
decision of VA non-final and that an incomplete record, 
factually correct in all other respects, is not CUE.

The veteran argues, essentially, that the October 1981 
decision should not be considered final on the basis of CUE.  
Evidence considered at the time of the October 1981 denial of 
service connection for post traumatic stress neurosis 
included service medical records and post-service private and 
VA medical records.  Service medical records were negative 
for a neurosis or psychosis.  A psychosis manifest to a 
compensable degree within one year from date of separation 
from service was not shown.  

The veteran had been privately hospitalized in April 1981 for 
psychotic depressive reaction.  The report of a VA 
examination in early August 1981 contains the examiner's 
impression that the veteran presented a delayed Vietnam 
stress syndrome and diagnosed severe chronic anxiety neurosis 
with explosive outbursts, depression and disassociative 
episodes and recommended hospitalization.  A report of 
hospitalization from early August 1981 to mid-September 1981 
shows the treating physician found no neurosis or psychosis 
or post traumatic stress syndrome but diagnosed instead 
adjustment disorder with mixed disturbance of emotions and 
conduct.  The RO afforded more weight to the findings and 
diagnoses on the basis of lengthy observation during the 
veteran's hospitalization compared to the one-time limited 
observation inherent in the VA examination on an outpatient 
basis.  The RO determined that the veteran's neuropsychiatric 
condition was best diagnosed as an adjustment disorder.  
Service connection was denied for post traumatic stress 
neurosis with anxiety and depression and for adjustment 
disorder.  In November 1981 the veteran was notified of the 
decision and his appeal rights.  He did not appeal the 
decision which therefore became a final decision.  

At the time of the October 1981 decision the law provided 
that service connection may be granted for a disability due 
to a disease or injury which was incurred in or aggravated by 
active service.  Determinations as to service connection 
would be based on review of the entire evidence of record.  
38 C.F.R. § 3.303 (1981).  The veteran essentially disagrees 
with how the RO weighed and evaluated the evidence in October 
1981 and such does not support a CUE finding.  A valid claim 
of CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  

A claim of clear and unmistakable error may only be made upon 
the record as it was then known to reviewers.  Because a 
claim of CUE is to be adjudicated on the basis of the 
evidentiary record at the time of the prior final adverse 
rating determination under consideration, the Board may not 
consider evidence received thereafter.  Accordingly, a VA 
examiner's comments in a September 2001 examination report do 
not support a CUE finding in the 1981 RO rating decision.  

The evidence claimed by the veteran to support his claim of 
CUE error in the October 1981 rating decision was on file at 
the time of the 1981 rating action and reviewed and discussed 
in the rating decision.  Examination of the challenged rating 
decision reveals that the service medical records, private 
and VA medical records to include the report of the 
appellant's VA examination were clearly considered and 
explained by the RO adjudicator in 1981, as details from 
these records are set forth in the challenged rating 
decision.  The RO decision on its face did not deny the 
existence of highly probative evidence, in violation of an 
applicable regulatory requirement to consider all evidence of 
record and the evidence supports a denial of the claim.  
Thus, there was no denial of the existence of the type of 
"highly probative" evidence required to establish CUE.  The 
evidence was in fact accorded its due probative weight.  An 
allegation that a previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. at 
44.

The veteran sought to reopen his claim and, in a November 
1988 rating decision, the RO determined that no new and 
material evidence had been received which would serve to 
reopen a claim for service connection for PTSD.  Evidence 
considered included the report of an Agent Orange examination 
in August 1988 with a diagnosis of anxiety disorder and the 
report of a VA C&P psychiatric examination in August 1988 
with a diagnosis of anxiety disorder not otherwise specified, 
alcohol and marijuana abuse.  The examiner found that the 
veteran did not satisfy the criteria for a diagnosis of PTSD.  

The veteran was notified of the decision and his appeal 
rights by letter dated in November 1988.  In a January 1989 
memorandum the veteran's representative disagreed with the 
decision and claimed that there was CUE in the October 1981 
rating decision that denied service connection for PTSD.  He 
contended that the diagnosis of delayed Vietnam Stress 
Syndrome shown in the August 1981 VA examination was PTSD, 
and therefore the veteran had a confirmed diagnosis.  A 
statement of the case was provided in April 1989, wherein the 
RO determined that new and material evidence had not been 
presented and there had been no CUE error in the October 1981 
rating decision.  The appeal was not perfected and the 
decision became a final decision.  

The RO found that the evidence submitted did not show a 
diagnosis of PTSD and thus was not new and material evidence.  
The Board notes that the regulations provided at that time 
that the decision of a duly constituted rating agency on 
which an action was predicated would be final and binding as 
to conclusions based on evidence on file at that time and 
would not be subject to revision on the same factual basis 
except by appellate determination or for clear and 
unmistakable error or it gives rise to a difference of 
opinion among adjudicative agencies.  38 C.F.R. § 3.104(a) 
(1988).  When claimants were notified that a prior decision 
remained in effect, they were advised that the claim may be 
reopened only upon submission of "new and material 
evidence" although there was no formal definition at that 
time but a historical concept.  55 Fed. Reg. 52274 (Dec. 21, 
1990).  In essence, the veteran contends that the evaluation 
of the evidence submitted was incorrect; however, as 
previously noted, an allegation that a previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet. App. at 44.  Thus there was no CUE in the RO finding the 
evidence was not new and material.  

As the evidence claimed by the veteran's representative at 
that time to show CUE in the October 1981 rating decision had 
been of record and considered at the time of the October 1981 
rating decision, as previously discussed, there was no CUE in 
the RO's determination that no CUE was found in the October 
1981 rating.  However, unlike the regulation pertaining to a 
Board decision on a CUE claim, there is no regulation 
providing finality to a rating decision on a CUE claim such 
that it is no longer subject to revision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1409. 
 
In a rating decision in May 1994, the RO determined that the 
issue of entitlement to service connection for PTSD was not 
accepted as the veteran failed to provide his stressors and 
failed to report for a scheduled VA examination.  The veteran 
was notified of the decision and his appeal rights by letter 
dated in May 1994.  He did not appeal and thus, the decision 
became final.  

The veteran has also claimed that there was CUE in rating 
decisions subsequent to the October 1981 rating decision but 
has not specifically claimed what the CUE was in the May 1994 
rating decision.  Merely to aver that there was CUE is not 
sufficient to raise the issue; rather a CUE claim requires 
some degree of specificity as to what the alleged error is 
and, unless it is that kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  A claim that the evidence was improperly 
weighed or that the decision was simply wrong does not 
constitute a CUE claim.  Broad-brush allegations and general, 
non-specific claims of error are insufficient to satisfy the 
requirement that CUE claims must be pled with some 
specificity.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).

The RO correctly applied the governing legal authority in 
effect at the time of the October 1981 and November 1988 RO 
decisions.  Considering the evidence available at the time of 
such decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for post-traumatic stress 
syndrome, now PTSD, was warranted at that time.  There is no 
undebatable error of fact or law that would have manifestly 
changed the outcome.    

Therefore, the Board finds no CUE in the October 1981 or 
November 1988 rating decisions.  38 C.F.R. § 3.3105(a).

ORDER

An effective date of September 19, 2001, is granted for the 
assignment of a 100 percent schedular disability evaluation 
for PTSD, except for the period of a temporary total 
evaluation effective from June 6, 2002, to July 1, 2002, 
which is subject to regulatory criteria applicable to payment 
of monetary awards.  

The claims of CUE in an October 1981 RO decision that denied 
entitlement to service connection for post-traumatic stress 
syndrome and a subsequent RO decision in November 1988 that 
did not reopen the claim and found no CUE error in the 
October 1981 decision, are denied. 





REMAND

The veteran disagreed with the RO's determination in the 
January 2005 rating decision that the assigned 100 percent 
evaluation for PTSD was not considered permanent and is 
subject to a future review examination.  The RO has not 
provided a development letter consistent with the notice 
requirements of the VCAA on this issue.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  Issue a development letter consistent 
with the notice requirements of the VCAA 
on the issue of entitlement to a permanent 
and total evaluation for PTSD.  

2.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


